Citation Nr: 0200599	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  00-16 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than March 12, 1998, 
for the assignment of a total rating for compensation 
purposes by reason of individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel

INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted the veteran a 
total rating for compensation purposes by reason of 
individual unemployability, effective from March 12, 1998, 
the date of receipt of his claim for such benefits.  The 
veteran appealed the effective date of the award.  

In November 2000, the veteran and his wife testified at a 
personal hearing held before a hearing officer at the RO.  In 
October 2001, the veteran testified at a video-
teleconference, with the undersigned Member of the Board.


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  In a June 1999 rating decision, the RO increased the 
disability rating for Muscle Group VII injury from 30 percent 
to 40 percent and granted a total rating for compensation 
purposes by reason of individual unemployability, effective 
from March 12, 1998, the date of receipt of the veteran's 
claim for benefits.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 12, 
1998 for the assignment of a total rating based on individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
1991 & West Supp. 2001); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.18 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specifies duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case 
and supplemental statement of the case, provided to both the 
veteran and his representative, specifically satisfy the 
requirement at § 5103 of the new statute in that they clearly 
notify the veteran and his representative of the evidence 
necessary to substantiate his claim.  Additionally, the Board 
finds that the duties to assist provided under the new 
statute at § 5103A have also been fulfilled in that all 
evidence and records identified by the veteran as plausibly 
relevant to his pending claim have been collected for review, 
a VA examination was provided, VA medical records were 
obtained and associated with the claims folder, and the 
veteran presented testimony at hearings held at the RO and 
through video-teleconference.  No further assistance is 
necessary to comply with the requirements of this new 
legislation or any other applicable rules or regulations 
regarding the development of the pending claim.

The sole question for the Board to consider is whether the 
evidence in the record suggest a rational basis for 
assignment of an effective date prior to March 12, 1998, 
bearing in mind that the veteran did not actually file a 
claim for a total rating based on individual unemployability 
due to service-connected disabilities until that date.  
According to the governing legal and regulatory authority, 
the effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later date.  In the case of disability compensation, 
the effective date of the award for increase is the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date; otherwise, the effective date 
of the award is the date of receipt of the claim.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  

In this case, VA received the veteran's claim for increased 
rating for his service-connected disabilities, including 
entitlement to a total rating based on individual 
unemployability, on March 12, 1998.  This was the first time 
he had applied for a total disability evaluation based on 
individual unemployability.  Furthermore, in maintaining that 
he is entitled to an earlier effective date for his total 
disability rating based on unemployability, the veteran does 
not specifically challenge the adequacy of prior decisions 
that were rendered by the RO.  Consequently, those decisions 
are final and binding on the veteran in the absence of clear 
and unmistakable error, which has not been alleged by either 
him or his representative.  See 38 C.F.R. § 3.105(a); Russell 
v. Principi, 3 Vet. App. 310, 313 (1992).  

For an effective date earlier than the date of receipt of the 
veteran's March 12, 1998 claim for a total rating by reason 
of individual unemployability, there must be evidence within 
the year prior to the receipt of the veteran's claim for a 
total rating which is factually ascertainable that the 
veteran's service-connected disabilities rendered the veteran 
unemployable or an informal claim which predates the March 
12, 1998 formal claim.  

Pursuant to the results of the veteran's March 1999 VA 
examination, the purpose of which was to evaluate his 
service-connected disabilities, the disability evaluation for 
residuals of shell fragment wound to Muscle Group VII was 
increased 40 percent and a total disability evaluation based 
on individual unemployability was granted by the rating 
action in June 1999.  An effective date of March 12, 1998, 
the date of receipt of the veteran's claim, was assigned for 
the increased rating and award of individual unemployability.  
By the RO's action awarding an increase for injury to Muscle 
Group VII, the veteran, effective from March 12, 1998, had 
multiple disabilities, with one of them ratable at 40 
percent, as well as sufficient additional disability to bring 
the combined rating to 70 percent or more.  

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Total disability ratings for compensation may 
be assigned, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. 
§ 4.16(a).  

Prior to the veteran's March 1998 claim for increase, the 
veteran's disability evaluations did meet the percentage 
requirements of 38 C.F.R. § 4.16(a) because he had at least 
one disability rated 60 percent and his combined rating was 
80 percent.  Before the RO increased the disability rating 
for residuals of shell fragment wound to Muscle Group VII, 
the veteran's disabilities were:  complete paralysis of the 
right ulnar nerve, evaluated as 60 percent disabling; 
residuals of shell fragment wound to Muscle Group VII, 
evaluated as 30 percent disabling; residual scars of shell 
fragment wound to the right knee, evaluated as 10 percent 
disabling; residual scars of shell fragment wounds to the 
right knee and calf, and to the right side of the neck, each 
evaluated as noncompensably disabling; for a combined 80 
percent disability evaluation. 

In support of the veteran's claim for an effective date 
earlier than March 12, 1998, he submitted lay statements, 
which, in pertinent part, related that he had not regained 
use of his right hand or arm since he was wounded in Vietnam.  
The veteran, in testimony and correspondence, noted that he 
has been unable to work full time since 1980, that he had 
been working part time as a painter and doing odd jobs since 
that time, and that he became too disabled to work in late 
1997.  

A February 1998 letter from the Social Security 
Administration shows a summary of the veteran's earnings from 
1963 through 1996.  The veteran was discharged from active 
duty service in late 1970 and his earnings in 1971 were 
$1,087; in 1972, he earned $4,595; he had no earnings in 
1973, 1974, 1975 and 1980.  Earnings for the remainder of the 
years ranged from $686 to $3,466.  The veteran related that, 
effective from March 1999, he was receiving Social Security 
disability benefits.  

The veteran's VA vocational rehabilitation records show that 
he was counseled in early 1979.  At that time, he was 
attending a community college in their GED program, as well 
as attending high school in the evenings twice a week.  The 
recommendation was for him to concentrate on obtaining his 
GED and then for him to engage in exploring other 
opportunities.  These records show, and the veteran has 
confirmed, that he received no further VA vocational 
rehabilitation counseling or training.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the VA 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  When a 
claim has been filed which meets the requirements, an 
informal request for increase or reopening will be accepted 
as a claim.  See 38 C.F.R. § 3.155.  

Likewise, a report of examination or hospitalization which 
meets the requisite requirements will be accepted as an 
informal claim for benefits under an existing law or for 
benefits under a liberalizing law or VA issue, if the  report 
relates to a disability which may establish entitlement.  The 
date of an outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  See 38 C.F.R. 
§ 3.157.  

The veteran's medical records from the Salisbury VA Medical 
Center for March 1988 to September 2000, and from the Durham 
VA Medical Center from February 1999 to April 2000, do not 
make any mention of the veteran being unable to work due to 
his service-connected disabilities.  The veteran's VA 
outpatient treatment records for 1997 show that he was being 
seen for urology and gastrointestinal complaints, with 
medical findings of hyperplastic polyps.  The medical records 
for the year prior to March 1998 do not reflect treatment for 
any of the veteran's service-connected disabilities.  A 
review of the records from the VA medical facilities fails to 
reveal any evidence of an informal claim for individual 
unemployability due to service-connected disabilities.  
Further, the medical information for the period of one year 
immediately prior to the veteran's March 1998 claim for a 
total rating does not factually ascertain that an increase in 
service-connected disabilities had occurred as to render the 
veteran unemployable.  

After carefully reviewing the record, the Board finds that 
March 12, 1998, is the earliest date from which a total 
rating may be assigned.  It was as of that date that the 
veteran asserted that he was unemployable due to his service-
connected disabilities.  The Board emphasizes that the claim 
which led to the grant of a total rating in June 1999 was 
filed on March 12, 1998 and that, within the year prior to 
that date, the medical evidence does not factually ascertain 
that an increase in service-connected disabilities had 
occurred as to render the veteran unemployable.  Although the 
veteran asserts that he had not been working full time since 
about 1980, and that he had worked only part-time until late 
1997, he did not file a claim for a total rating until March 
1998.  Additionally, there is no medical evidence during the 
one year period prior to March 1998, to show that the veteran 
was unemployable due to his service connected disorders.  In 
view of the foregoing, the Board concludes that there is no 
legal basis for the assignment of an effective date prior to 
March 12, 1998 for an award of a total disability rating 
based on individual unemployability due to service-connected 
disabilities.  There being no legal basis under the law to 
grant the benefit requested, the claim must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities prior to March 12, 1998 
is denied.  



		
	LAWRENCE M. SULIVAN
	Member, Board of Veterans' Appeals



 

